DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.    Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, in claim 21, the feature whereby “the circuit board being disposed between the toothed ring of the second wheel and the electric motor” makes the claim indefinite. It is unclear whether said circuit board (24) is between the electric motor (6) and the toothed ring (60) of the second wheel (24) or between the electric motor (6) and the second wheel (24) itself. As shown in Figs. 4 and 6 of the present application, the pinion 40 forms part of the rotor and therefore, generally, of the motor (6); however, according to Fig. 6, the circuit board (24) cannot be considered to be situated between the toothed ring (60) of the second gear wheel (24) and the pinion (40) of the motor (6).
Claims 22-37 are rejected by virtue of their dependency on claim 21.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 7591448 B2) in view of Prudham et al. (US 8339003 B2).
	Regarding claim 38, Martin discloses a hydraulic control (Figs. 3a, 3b) comprising at least one hydraulic valve (Fig. 1c, item 4), each hydraulic valve including a hydraulic distributor (6) and an electric actuator (8’), the hydraulic distributor comprising a body (30) with hydraulic channels (Fig. 2a, items 12, 14 16) and a valve slide (22) slidably mounted in the body, the electric actuator being fixed to said body and comprising an electric motor (col. 4, lines 66-67) including a stator (32’) and a rotor (36’), -7-an electronic circuit including a circuit board (col. 4, lines 66-67: implicit with the brushless motor), a linear-displacement output member (40) coupled to the valve slide, a reduction gear including gear wheels (Fig. 2a, items 37, 39) coupling the motor to the output member, and a casing (30) in which the electric motor, the electronic circuit and the reduction gear are mounted (Figs. 3 and 4), the rotor (36’) comprising a magnet (44’) defining a plurality of rotor poles (col. 5, lines 4-6) and the stator (32’) comprising a magnetic armature and a plurality of coils (42’) mounted on the magnetic armature (col. 4, line 66 – col. 5, line 4), 
	Martin does not mention explicitly: wherein the circuit board is disposed above an axial end of the magnet of the rotor, magnetic probes being disposed on the circuit board above the magnetic segments of the magnet, the magnetic probes being disposed in an arc of a circle around the rotor at an angle less than 60 degrees.  
	Prudham discloses a compact electric actuator (Abstract; Figs. 1 - 4) comprising an electric motor comprising a stator (1) and a rotor (14 ), an electronic circuit comprising a circuit board (28), an output member, reduction gearing (20) comprising gear wheels coupling the motor to the output member, and a housing in which the electric motor, the electronic circuit and the reduction gearing are mounted (Fig. 1), the rotor (14) comprising a magnet defining a plurality of rotor poles (col. 1, lines 56-60) and the stator (1) comprising a magnetic armature (4) and a plurality of coils mounted on the magnetic armature (Fig. 1, items 15, 16, 17), the circuit board being positioned above one axial end of the magnet (Fig. 3, item 28) of the rotor, magnetic probes (Fig. 4, items 25, 26, 27) being positioned on the circuit board above the magnetic segments of the magnet, the magnetic probes being positioned in an arc of a circle around the rotor (Fig. 4). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Prudham into Martin’s hydraulic control to arrive the claimed invention, for the purpose of reducing the size of the electric actuator while making the structure more economical and robust (Prudham, col. 1, lines 22-27). 
Prudham does not mention explicitly: the magnetic probes being positioned in an arc of a circle around the rotor at an angle less than 60 degrees. However, it is deemed that the feature in question relates merely to a design choice of an arc of angle at which the magnetic probes is positioned. Since Prudham teaches the general condition of positioning the magnetic probes in a circle around the rotor (Fig. 4), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martin and Prudham to arrive the claimed invention by arranging the magnetic probes in an arc of a circle around the rotor at an angle less than 60 degrees, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
6.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 7591448 B2) in view of KLIMES (WO 2013173269 A2).
Regarding claim 39, Martin discloses a hydraulic control comprising at least one hydraulic valve, each hydraulic valve including a hydraulic distributor and an electric actuator, the hydraulic distributor comprising a body with hydraulic channels and a valve slide slidably mounted in the body, the electric actuator being fixed to said body and comprising an electric motor including a stator and a rotor, an electronic circuit including a circuit board, a linear-displacement output member coupled to the valve slide, a reduction gear including gear wheels coupling the motor to the output member, and a casing in which the electric motor, the electronic circuit and the reduction gear are mounted, the rotor comprising a magnet defining a plurality of rotor poles and the stator comprising a magnetic armature and a plurality of coils mounted on the magnetic armature (see discussion for claim 38 above).
Martin does not mention explicitly: wherein the rotor comprises a cylindrically-shaped magnet and a cylinder head disposed coaxially inside the cylindrical magnet, the cylinder head and the magnet being mounted in a support made of overmolded plastic material, the support comprising flanges extending radially above the axial ends of the cylinder head and the magnet.
	KLIMES discloses a motor assembly for an electric actuator (Abstract; Figs. 1-4), comprising a rotor in the form of a motor pinion (Fig. 5, item 202) having a magnet (210) in cylindrical form and a yoke (212) positioned coaxially inside the cylindrical magnet, the yoke and the magnet being mounted in an overmoulded plastic support (page 6, lines 17 - 19), wherein the support comprising flanges (Fig. 5, items 211, 209) extending radially over the axial ends of the yoke and of the magnet. KLIMES further teaches that the actuator is also being able to be used with a valve (page 1, lines 14 - 16). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Martin’s motor as taught by KLIMES to arrive the claimed invention. Doing so would allow to attach the magnet to the yoke with the smallest desired clearance thus making the structure more compact and cost-effective (KLIMES, page 1, lines 21-22). 

Allowable Subject Matter
7.	Claims 21-37 may be allowable if rewritten to overcome the rejection set forth in sections 2-3 above in this Office action. However, once the claims are amended so that Examiner would have a better understanding of the claimed invention, a further search and consideration of the prior art will be conducted in order to make a proper determination of patentability of the claimed invention.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837